Title: To Thomas Jefferson from Thomas Pinckney, 27 August 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 27th. August 1793

I send herewith the case of Mr. Phillip Wilson as stated by me to Lord Grenville and by him referred to the Lords of the Treasury: Some time after my first application on this subject Lord Grenville told me that on the report of Sir Willm. Scott the Kings Advocate General he had referr’d the matter to the Treasury as a compassionate case; I told him I considered it as a case of justice, but if compensation were made to Mr. Wilson for his loss it was immaterial what motives were assigned as the inducement. After repeated applications and an interview with Mr. Long the Secretary of the Treasury, that Gentleman made an offer to Mr. Wilson of £2000 on the score of compassion. Mr. Wilson considering this as by no means an adequate compensation, I sent in the representation herewith making the claim of Justice. This has been again referr’d to the Treasury and I am told is under consideration, in the mean time the poor man with a large family is in the utmost distress. I urged to Mr. Long the propriety of making some allowance to Mr. Wilson as his case appeared to the board to have merits in one point of view, but was answered that the Lords of the Treasury did not think proper to give any thing to Mr. Wilson ’till a final decision of his claim. As no law authorizes our Executive to advance any support to persons in Mr. Wilson’s situation I have recommended as the only measure that could afford him any relief to petition the Legislature and forwarded to you by the last opportunity his petition: how far they may consider Mr. Wilson’s claim on Great Britain as founded in justice and if so whether they will think themselves bound either to afford him some support or to take such measures to obtain a speedy redress for him as may be attended with unpleasant circumstances remains for their consideration.
I wish that at the same time it might be considered whether any provision should be made for sending home citizens of the United States who happen to be here in indigent circumstances. The only persons for whom any provision is made is for seamen and that at the expence of the Masters and owners of Vessels, on which account it is frequently eluded; and with respect to other paupers particularly women who happen to be here in distress they are sent by the magistrates to the minister or Consul and remain a tax upon them and such American Citizens as chance to be here and whose humanity induces them to contribute to their support. I have the honor to be with the utmost respect Dear Sir Your most faithful and obedient Servant

Thomas Pinckney

